FILED
                               NOT FOR PUBLICATION                           OCT 6 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



HAM DO KIM; JINOK KIM; et al.,                     No. 06-72864

               Petitioners,                        Agency Nos. A071-790-402
                                                               A071-564-734
  v.                                                           A071-564-735
                                                               A071-564-737
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.                         MEMORANDUM *



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Ham Do Kim, his wife Jinok Kim, and two of their children, natives and

citizens of South Korea, petition for review of the Board of Immigration Appeals’

order dismissing their appeal from an immigration judge’s removal order. We

have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s findings of fact, and review de novo questions of law. Kim v. Holder,

603 F.3d 1100, 1102 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s finding of removability by clear

and convincing evidence. See id. at 1103.

      The agency did not err in concluding that petitioners were ineligible for a

waiver of inadmissibility under 8 U.S.C. § 1182(k) where they never possessed

immigrant visas. See Kyong Ho Shin v. Holder, 607 F.3d 1213, 1219 (9th Cir.

2010) (to be eligible for a waiver under 8 U.S.C. § 1182(k) an alien must possess

an immigrant visa).

      Petitioners’ contention that the government should be equitably estopped

from ordering their removal is unavailing. See Sulit v. Schiltgen, 213 F.3d 449,

454 (9th Cir. 2000) (“[E]stoppel against the government is unavailable where

petitioners have not lost any rights to which they were entitled.”); cf. Salgado-Diaz

v. Gonzalez, 395 F.3d 1158, 1165-68 (9th Cir. 2005).

      Petitioners’ remaining contention is not persuasive.

      PETITION FOR REVIEW DENIED.




                                          2                                    06-72864